DETAILED ACTION
Claims 1-6 and 8-9 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claims 1 and 8, “management-side transmitting unit” in claims 1-3, 5 and 8, “authentication information transfer unit” in claim 1, “VPN connection unit” in claims 1 and 5, and “communication control unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6 and 9 recite the limitation, “a specific application is being in the VPN connection”, which is unclear. It is unclear what the phrase “is being in the VPN connection” means. It is unclear how the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtani (U.S. PGPub 2011/0078784).

Regarding claim 8, Ohtani teaches A management server being used together with a terminal being connectable to a first network, and a VPN server for connecting the terminal to the first network by virtual private network (VPN) connection, the management server comprising: (Ohtani, see fig. 1; see paragraph 0037 where VPN system includes a VPN management server 11, a VPN server 13 and a private server 
a processing unit that receives first address identification information capable of identifying a first address being an address allocated to the terminal in the first network, and (Ohtani, see fig. 4-6 transmission data includes address and authentication information; see figs. 7-9; see paragraphs 0058-0059 where the client computer/VPN management server transmission data transmitted from the client computer 1 is received by the VPN management server 11 (FIG. 8, step 31)...VPN management server 11 by communicating the common key between the client computer 1 and VPN management server 11 and client authentication is performed using the common key...)
correlates and stores, in a storage, the received first address identification information with terminal authentication information that authenticates the terminal; and (Ohtani, see figs. 2; 8-11; see paragraphs 0040 where stored in a VPN setup database 12. A data of VPN setup table has been specified for every client computer 1; see paragraph 0037 where Connected to the VPN management server 11 is a VPN setup 
a management-side transmitting unit that reads out, upon receiving the terminal authentication information from the VPN server, the first address identification information associated with the terminal authentication information from the storage, and transmits the first address being identified by the first address identification information, to the VPN server. (Ohtani, see figs. 8-11; see paragraph 0061 where the VPN management server 11 generates a seed, namely a character string for creating a VPN password (FIG. 9, step 35). Further, using the client net that it has received, the VPN management server 11 decides the VPN-IP address range and the above-mentioned client-side and server-side VPN-IP addresses so as not to conflict with the private IP range to which the client computer 1 already belongs and the private IP address range to which the private server 15 already belongs (FIG. 9, step 36). When the client-side VPN-IP address is decided, the VPN management server 11 transmits the VPN management server/VPN server transmission data to the VPN server 13, ...)

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. PGPub 2008/0090595).

Regarding claim 9, Liu teaches A terminal being connectable to a first network and connectable to the first network by a VPN server by virtual private network (VPN) connection, wherein, in the terminal, a specific application is being in the VPN connection, and (Liu, see figs. 4 and 6-8; see paragraph 0084 where Upon the user leaving the coverage of the second network 104, the user may again place the mobile communications device within an operative distance of the NFC device 62. Such occurrence triggers termination of the VPN connection (VPN application is stopped), an update of presence information on the first network 102 and de-registration of the most telephone from the second network 104... an indication that the user is no longer within the second network 104 is provided, which includes terminating the VPN connection to the network... preferences of the mobile communications device for the first network 102 will be restored...device will be restored to WWAN communications, the WLAN adapter may be turned off, information specific to the domain of the second network...; see paragraph 0079 where upon successful authentication on the first network 102...the wireless network adapter used to access the first network 102 (e.g., radio circuit 36) is enabled and the wireless network adapter used to access the second network 104 (e.g., WLAN adapter 50) may be disabled. Voice and data communications occur between the mobile communications device and the first network 102 through radio circuit 36.; see paragraph 0039 where virtual private network (VPN) settings; see paragraph 0075 
the terminal includes a communication control unit that terminates the VPN connection and directly connects to the first network, after the terminal becomes also connectable to the first network and an operation of the specific application is stopped. (Liu, see figs. 6-8; see paragraph 0084 where Upon the user leaving the coverage of the second network 104, the user may again place the mobile communications device within an operative distance of the NFC device 62. Such occurrence triggers termination of the VPN connection (VPN application stopped), an update of presence information on the first network 102 and de-registration of the most telephone from the second network 104... an indication that the user is no longer within the second network 104 is provided, which includes terminating the VPN connection to the network... preferences of the mobile communications device for the first network 102 will be restored...device will be restored to WWAN communications, the WLAN adapter may be turned off, information specific to the domain of the second network...; see paragraph 0079 where upon successful authentication on the first network 102...the wireless network adapter used to access the first network 102 (e.g., radio circuit 36) is enabled and the wireless network adapter used to access the second network 104 (e.g., WLAN adapter 50) may be disabled. Voice and data communications occur between the mobile communications device and the first network 102 through radio circuit 36.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani (U.S. PGPub 2011/0078784) in view of Tubi et al. (U.S. PGPub 2016/0142375).

Regarding claim 1, Ohtani teaches A communication management system being used together with a terminal being connectable to a first network, the communication management system comprising: a VPN server for connecting the terminal to the first network by virtual private network (VPN) connection; and a management server, the management server including: (Ohtani, see fig. 1; see paragraph 0037 where VPN system includes a VPN management server 11, a VPN server 13 and a private server 15, all of which exist in a local area 10. The VPN management server 11 and VPN server 13 are connected by a LAN (Local-Area Network) 16. Further, the VPN server 13 and private server 15 are connected by the LAN 16. Connected to the VPN management server 11 is a VPN setup database 12 that stores a VPN setup table containing information necessary for setting up a VPN, as will be described in detail later. Further, connected to the VPN server 13 is a VPN/FW/NAT setup database 14 that stores information for setting up a VPN/FW (Fire Wall)/NAT (Network Address Translation).; see paragraph 0043 where he client computer 1 issues a VPN setup 
a processing unit that receives first address identification information capable of identifying a first address being an address allocated to the terminal in the first network, and (Ohtani, see fig. 4-6 transmission data includes address and authentication information; see figs. 7-9; see paragraphs 0058-0059 where the client computer/VPN management server transmission data transmitted from the client computer 1 is received by the VPN management server 11 (FIG. 8, step 31)...VPN management server 11 by communicating the common key between the client computer 1 and VPN management server 11 and client authentication is performed using the common key...)
correlates and stores, in a storage, the received first address identification information with terminal authentication information that authenticates the terminal; and (Ohtani, see figs. 2; 8-11; see paragraphs 0040 where  stored in a VPN setup database 12. A data of VPN setup table has been specified for every client computer 1; see paragraph 0037 where Connected to the VPN management server 11 is a VPN setup database 12 that stores a VPN setup table containing information necessary for setting up a VPN; see paragraph 0061 where the VPN management server 11 generates a seed, namely a character string for creating a VPN password (FIG. 9, step 35). Further, using the client net that it has received, the VPN management server 11 decides the VPN-IP address range and the above-mentioned client-side and server-side VPN-IP addresses so as not to conflict with the private IP range to which the client computer 1 already belongs and the private IP address range to which the private server 15 already belongs (FIG. 9, step 36). When the client-side VPN-IP address is decided, the VPN 
a management-side transmitting unit that reads out, upon receiving the terminal authentication information from the VPN server, the first address identification information associated with the terminal authentication information from the storage, and transmits the first address being identified by the first address identification information, to the VPN server, (Ohtani, see fig. 4-6 transmission data includes address and authentication information; see figs. 7-9; see paragraphs 0061-0062 where the VPN management server 11 transmits the VPN management server/VPN server transmission data to the VPN server 13, as mentioned above (FIG. 9, step 37)...Upon receiving the VPN management server/VPN server transmission data transmitted from the VPN management server 11 (FIG. 10, step 41), the VPN server 13 uses the received VPN management server/VPN server transmission data to set up the VPN, set up the FW (firewall) and set up the NAT (i.e., to perform the VPN/FW/NAT setup) (FIG. 10, step 42)...)
a VPN connection unit that connects the terminal to the first network by the VPN connection by using an address identical to the first address transmitted from the management server. (Ohtani, see fig. 10; see paragraphs 0061-0062 where using the client net that it has received, the VPN management server 11 decides the VPN-IP address range and the above-mentioned client-side and server-side VPN-IP addresses so as not to conflict with the private IP range to which the client computer 1 already belongs and the private IP address range to which the private server 15 already belongs (FIG. 9, step 36)...receiving the VPN management server/VPN server transmission data 
However, Ohtani does not explicitly teach the VPN server including: an authentication information transfer unit that transmits the terminal authentication information of the terminal that requests the VPN connection, to the management server; and
Tubi teaches the VPN server including: an authentication information transfer unit that transmits the terminal authentication information of the terminal that requests the VPN connection, to the management server; and (Tubi, see figs. 2-4; see paragraph 0038 where the VPN server 280 may transmit the current network address of the client device 120 to the proxy server 150 to notify the proxy server 150 of a valid network address for the client device 120. The VPN server 280, proxy server 150, and/or domain name server 180 may exchange the secret 145 empower the VPN server 280, proxy server 150, and domain name server 180 to jointly verify the identify of the client device 120 for authorization using the secret 145...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani and Tubi to provide the technique of an authentication information transfer unit that transmits the terminal authentication 

Regarding claim 2, Ohtani-Tubi teaches wherein an address dispensing server that dispenses an address in the first network, correlates and stores the first address with first terminal identification information that identifies the terminal, (Ohtani, see figs. 2; 8-11; see paragraphs 0040 where  stored in a VPN setup database 12. A data of VPN setup table has been specified for every client computer 1; see paragraph 0037 where Connected to the VPN management server 11 is a VPN setup database 12 that stores a VPN setup table containing information necessary for setting up a VPN; see paragraph 0061 where the VPN management server 11 generates a seed, namely a character string for creating a VPN password (FIG. 9, step 35). Further, using the client net that it has received, the VPN management server 11 decides the VPN-IP address range and the above-mentioned client-side and server-side VPN-IP addresses so as not to conflict with the private IP range to which the client computer 1 already belongs and the private IP address range to which the private server 15 already belongs (FIG. 9, step 36). When the client-side VPN-IP address is decided, the VPN management server 11 transmits the VPN management server/VPN server transmission data to the VPN server 13, ...)
the first address identification information is the first terminal identification information, and (Ohtani, see figs. 8-11; see paragraph 0061 where the VPN management server 11 generates a seed, namely a character string for creating a VPN 
the management-side transmitting unit of the management server sends an inquiry about the first address associated with the first terminal identification information to the address dispensing server, and (Ohtani, see figs. 8-11; see paragraph 0061 where the VPN management server 11 generates a seed, namely a character string for creating a VPN password (FIG. 9, step 35). Further, using the client net that it has received, the VPN management server 11 decides the VPN-IP address range and the above-mentioned client-side and server-side VPN-IP addresses so as not to conflict with the private IP range to which the client computer 1 already belongs and the private IP address range to which the private server 15 already belongs (FIG. 9, step 36). When the client-side VPN-IP address is decided, the VPN management server 11 transmits the VPN management server/VPN server transmission data to the VPN server 13, ...)
transmits the first address received from the address dispensing server, to the VPN server. (Ohtani, see fig. 4-6 transmission data includes address and authentication information; see figs. 7-9; see paragraphs 0061-0062 where the VPN management server 11 transmits the VPN management server/VPN server transmission data to the 

Regarding claim 4, Ohtani-Tubi teaches wherein the first address identification information is the first address. (Ohtani, see fig. 4-6 transmission data includes address and authentication information; see figs. 7-9; see paragraphs 0058-0059 where the client computer/VPN management server transmission data transmitted from the client computer 1 is received by the VPN management server 11 (FIG. 8, step 31)...VPN management server 11 by communicating the common key between the client computer 1 and VPN management server 11 and client authentication is performed using the common key...)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtani-Tubi in view of Suh et al. (U.S. PGPub 2005/0201388) further in view of Tanimoto (U.S. PGPub 2013/0136140).

Regarding claim 3, Ohtani-Tubi teaches all the features of claim 2. However, Ohtani-Tubi does not explicitly teach wherein the management-side transmitting unit of the management server transmits second terminal identification information being 
Suh teaches wherein the management-side transmitting unit of the management server transmits second terminal identification information being different from the first terminal identification information, to the address dispensing server, and (Suh, see figs. 4 and 6; see paragraphs 0056-0057 where he GGSN 320 transmits to the SGSN 310 a Create PDP Context Response (CPCR) message including the IP address of the UE 3000 that the LNS 330 has allocated (second terminal identification information). The SGSN 310 transmits an APCA message to the UE 300 in step 420...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani-Tubi and Suh to provide the technique of the management-side transmitting unit of the management server transmits second terminal identification information being different from the first terminal identification information, to the address dispensing server of Sun in the system of Ohtani-Tubi in order to receive VPN service and reduce overhead (Suh, see paragraphs 0047 and 0075).
However, Ohtani-Tubi-Suh does not explicitly teach causes the address dispensing server to correlate and store the second terminal identification information with the first address.
Tanimoto teaches causes the address dispensing server to correlate and store the second terminal identification information with the first address. (Tanimoto, see figs. 13-15; see paragraph 0010 where address filter information storage unit stores a first routing target address and a second routing target address, the first routing target address being an address of a first routing target device...virtual address allocation 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani-Tubi-Suh and Tanimoto to provide the technique of the address dispensing server to correlate and store the second terminal identification information with the first address of Tanimoto in the system of Ohtani-Tubi-Suh in order to improve security (Tanimoto, see paragraphs 0104 and 0106).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtani-Tubi in view of Suh et al. (U.S. PGPub 2005/0201388).

Regarding claim 5, Ohtani-Tubi teaches all the features of claim 1. However, Ohtani-Tubi does not explicitly teach wherein the management-side transmitting unit of the management server transmits, when the first address associated with the terminal authentication information is absent, address absence information indicating to that effect to the VPN server, and
the VPN connection unit of the VPN server connects, upon receiving the address absence information, the terminal to the first network by the VPN connection by using a second address.

the VPN connection unit of the VPN server connects, upon receiving the address absence information, the terminal to the first network by the VPN connection by using a second address. (Suh, see fig. 6; see paragraphs 0071-0073 where sets up the L2TP tunnel and session with the LNS and proceeds to step 680. In the absence of the IP address, the GGSN receives an IP address for the UE from the LNS in step 675 and proceeds to step 680...determines that the PPP connection is completed between the GGSN and the LNS...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani-Tubi and Suh to provide the technique of the management-side transmitting unit of the management server transmits, when the first address associated with the terminal authentication information is absent, address absence information indicating to that effect to the VPN server and the VPN connection unit of the VPN server connects, upon receiving the address absence information, the terminal to the first network by the VPN connection by using a second address of Suh in .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtani-Tubi-Suh in view of Liu et al. (U.S. PGPub 2008/0090595).

Regarding claim 6, Ohtani-Tubi-Suh teaches all the features of claim 5. However, Ohtani-Tubi-Suh does not explicitly teach further comprising the terminal, wherein, in the terminal, a specific application is being in the VPN connection, and 
the terminal includes a communication control unit that terminates the VPN connection and directly connects to the first network, after the terminal becomes also connectable to the first network and an operation of the specific application is stopped.
Liu teaches further comprising the terminal, wherein, in the terminal, a specific application is being in the VPN connection, and (Liu, see figs. 6-8; see paragraph 0084 where Upon the user leaving the coverage of the second network 104, the user may again place the mobile communications device within an operative distance of the NFC device 62. Such occurrence triggers termination of the VPN connection (VPN application is stopped), an update of presence information on the first network 102 and de-registration of the most telephone from the second network 104... an indication that the user is no longer within the second network 104 is provided, which includes terminating the VPN connection to the network... preferences of the mobile communications device for the first network 102 will be restored...device will be restored to WWAN communications, the WLAN adapter may be turned off, information specific to 
the terminal includes a communication control unit that terminates the VPN connection and directly connects to the first network, after the terminal becomes also connectable to the first network and an operation of the specific application is stopped. (Liu, see figs. 6-8; see paragraph 0084 where Upon the user leaving the coverage of the second network 104, the user may again place the mobile communications device within an operative distance of the NFC device 62. Such occurrence triggers termination of the VPN connection (VPN application stopped), an update of presence information on the first network 102 and de-registration of the most telephone from the second network 104... an indication that the user is no longer within the second network 104 is provided, which includes terminating the VPN connection to the network... preferences of the mobile communications device for the first network 102 will be restored...device will be restored to WWAN communications, the WLAN adapter may be turned off, information specific to the domain of the second network...; see paragraph 0079 where upon successful authentication on the first network 102...the wireless network adapter used to access the first network 102 (e.g., radio circuit 36) is enabled and the wireless network adapter used to access the second network 104 (e.g., WLAN adapter 50) may be 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani-Tubi-Suh and Liu to provide the technique of wherein, in the terminal, a specific application is being in the VPN connection, and the terminal includes a communication control unit that terminates the VPN connection and directly connects to the first network, after the terminal becomes also connectable to the first network and an operation of the specific application is stopped of Liu in the system of Ohtani-Tubi-Suh in order to provide quick, easy and secure user experience in gaining network access (Liu, see paragraph 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2011/0060902, which describes VPN connection system and VPN connection method;
U.S. PGPub 2009/0083422, which describes an apparatus for improving network infrastructure; and
U.S. PGPub 2002/0129150, which describes a system and method for assigning a mobile IP to a mobile node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG VANG/Primary Examiner, Art Unit 2443